Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 15, 2021 is acknowledged. New claims 4-5 have been added.
3.	Claims 1-5 are pending in this application.
4.	Claim 3 is cancelled by Examiner’s amendment set forth herein.
5.	Claims 1-2 and 4-5 are allowed.

Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Objection to the drawing is hereby withdrawn in view of Applicant’s filing of replacement sheet on March 15, 2021.
8.	Rejection of claims 1-2 on the judicially created basis that it contains an improper Markush groupings of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims and Applicant’s persuasive arguments.
9.	Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Osborne reference (US Patent No. 8871717), is hereby withdrawn in view of Applicant’s amendment to the claims.



EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Joynes on April 7, 2021 and April 9, 2021.

Claim 3 has been amended as follows: 

3. (Cancelled)

Claims 1-2 and 4-5 as set forth in the amendment filed on March 15, 2021.

Claims 1-2 and 4-5 are allowed.


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A method for suppressing hepatic lipogenesis in a subject in need thereof, comprising administering an agent for suppressing hepatic lipogenesis comprising one or more peptide selected from the group consisting of His-Asn, His-Ser, His-Thr, His-Trp, Trp-Glu, Trp-Lys, Tyr-Lys, Tyr-Ser and Tyr-Tyr as an active ingredient is both novel and unobvious over the cited prior art. The closest art is Osborne patent (US Patent No. 8871717, cited in the previous office action). Osborne patent teaches the dipeptide His-Thr (see for example, column 6, and line 22). Osborne patent teaches administering the composition comprising the dipeptide to a subject. Osborne patent does not teach that the patient is in need of suppressing hepatic lipogenesis. Osborne patent does not teach nor motivate one of ordinary skill in the art to administer the dipeptide to a patient in need to suppressing hepatic lipogenesis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-2 and 4-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654